DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Telephone Interview
A telephone call was made to Matthew Hinsch on 7/28-2022 to request an oral election to the above restriction requirement, but did not result in an election being made. Attorney requested a written restriction. 
A restriction of claims 1-29 and an election of species requirement is set forth below.

Election/Restrictions
3.	 Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1-21, drawn to a hIL2 ortholog as set forth in claim 1, classified in C07K 14/55.

 Group II. Claims 22-23, drawn to a nucleic acid sequence encoding an hIL2 ortholog polypeptide of claims 1, and a recombinant vector comprising the nucleic acid sequence, classified in C12N 15/00.

Group III. Claims 24-28, drawn to a method of treating a disease, disorder or condition in a subject suffering therefrom by administering to the subject:
a. an engineered mammalian cell comprising a nucleic acid sequence encoding a transmembrane receptor molecule comprising an extracellular domain (ECD) of an orthogonal hCD122 operably linked to one or more expression control elements capable of effecting the expression and surface presentation of the ECD of the transmembrane receptor molecule; and
b. administering to said subject a therapeutically effective dose of hIL2 ortholog of claim 1, classified in A61K 35/17.

Group IV. Claim 29, drawn to a method of preparing an engineered T cell product said T cell product comprising at least 20% of an hoCD122 T cell, the method comprising the steps of:
a. isolated a population a population of T cells from a mammalian subject;
b. contacting the isolated a population of T cells ex vivo with recombinant vector comprising a nucleic acid sequence encoding a hoCD122 operably linked to one or more expression control sequences so as to facilitate expression in a mammalian T cell under conditions that permit uptake of the recombinant vector by a T cell;
c. contacting the isolated a population of T cells an effective amount of an hIL2 ortholog of claim 1, classified in C12N 15/63. 

Group IV. Claim 30, drawn to a cell population product of the process of preparing an engineered T cell product said T cell product comprising at least 20% of an hoCD122 T cell, the method comprising the steps of:
a. isolated a population a population of T cells from a mammalian subject;
b. contacting the isolated a population of T cells ex vivo with recombinant vector comprising a nucleic acid sequence encoding a hoCD122 operably linked to one or more expression control sequences so as to facilitate expression in a mammalian T cell under conditions that permit uptake of the recombinant vector by a T cell;
c. contacting the isolated a population of T cells an effective amount of an hIL2 ortholog of claim 1, wherein the cell population comprises at least 20% engineered hoCD122 T cells, classified in C07K 14/7051

4.	The inventions are independent or distinct, each from the other because:

Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different products, restriction is deemed to be proper because these products appear to constitute patentably distinct inventions for the following reasons:
Inventions  I-II, and V are independent and distinct, each from the other, because they are products, which possess characteristic differences in structure and function and each has an independent utility, that is distinct for each invention which cannot be exchanged.  The protein of invention I can be used as a probe, or used therapeutically or diagnostically, e.g. in screening. The nucleic acid of invention II can be used to make hybridization probes or can be used in gene therapy as well as in the production of the specific protein of interest. The cells of invention V can be used in vitro assays or used in vivo for treating a disease.

Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:
Inventions IIII-IV are independent and distinct, each from the other, because the methods are practiced with materially different starting agents and have different steps. Furthermore, each method has different goals and each method requires a non-coextensive search because of different starting materials, steps and goals. 

Inventions of Groups I and  III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the protein can be used in materially and methodologically distinct processes such as in vitro assays.

Inventions of Groups II and  IV are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the nucleic acid can be used in materially and methodologically distinct processes such as in vitro assays.

5. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

Correction of Inventorship 
6.	Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if oneor more of the currently named inventors is no longer an inventor of at least one claimremaining in the application. Any amendment of inventorship must be accompanied bya request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 

Rejoinder Practice 
7.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against doublepatenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Species Election I
8a.	This application contains claims directed to the following patentably distinctspecies of hIL2 analog selected from:
(i) SEQ ID NO: 5-138 as set forth in claim 12; and
(ii) a set of modifications set forth in claim 11.
NOTE: Applicant must elect both, a single SEQ ID NO, and the set of amino acid modifications corresponding to that specific SEQ ID NO.
The species are independent or distinct because claims to the different specieshave mutually exclusive characteristics. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to for a unified inventive concept as a group. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable if any one of Groups I-V is elected. Currently, no claim  is generic. 
There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, oremploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise differentnon-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented atthe time of election in order to be considered timely. Failure to timely traverse therequirement will result in the loss of right to petition under 37 CFR 1.144. If claims areadded after the election, applicant must indicate which of these claims are readable onthe elected species. 
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over theprior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646